Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 5/11/2021 in which Claims 1-6, 8-12 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.	Applicant’s arguments, see pages 6-10, filed 5/11/2021, with respect to the rejection(s) of claim(s) 1, 10 under Kim, Koyama and Inoue have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo.
.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0241965 to Koyama in view of U.S. Patent Publication 2014/0022150 to Guo et al (“Guo”) in further view of U.S. Patent Publication 2003/0218593 to Inoue et al (“Inoue”).
As to Claim 1, Koyama teaches a light emitting display panel comprising: a plurality of pixel circuits arranged in a matrix (active matrix display devices using light-emitting elements, see ¶ 0004; a display device including a plurality of pixels arranged in matrix, see ¶ 0010), each of the plurality of pixel circuits including: a light emitting element (a pixel 100 included in a display device…pixel 10 includes…a light emitting element 18, see ¶ 0035); and a capacitor that is connected to a gate of a drive transistor and the light emitting element (Figure 2A illustrates capacitor 17 is connected to a gate of transistor 11 [drive transistor] and a light emitting element 18, see ¶ 0036; Fig. 2A), the capacitor having a first electrode and a second electrode (Figure 2A, annotated below, illustrates a capacitor 17 with a first and a second electrode, see Fig. 2A); wherein each of the plurality of pixel circuits further including: the drive transistor connected to the light emitting element (light emitting element 18 is electrically connected to the driving transistor 11, see ¶ 0036; Fig. 2A); a first switch transistor connected to the first electrode of the capacitor (Figure 2A, annotated below, illustrates transistor 15 [first switch transistor] is connected to the first electrode of capacitor 17, see ¶ 0036-0037; Fig. 2A); a first wire connected to the first electrode of the capacitor via the first switch transistor (a gate of transistor 15 is electrically connected to a wiring RL for supplying a reset signal; Figure 2A, annotated below, illustrates wiring RL connected to the first electrode of the capacitor 17 via transistor 15 [first switch transistor], see ¶ 0037; Fig. 2A); a second switch transistor connected to the second electrode of the capacitor and the light emitting element (Figure 2A, annotated below, illustrates transistor 16 [second switch transistor] is connected to a second electrode of capacitor 17 and light emitting element 18, see ¶ 0036-0037); a second wire connected to the second electrode of the capacitor via the second switch transistor (Figure 2A, annotated below, illustrates wiring G3 [second wire] connected to the second electrode via transistor 16 [second switch transistor], see ¶ 0013); a third switch transistor connected to the first electrode of the capacitor (Figure 2A, annotated below, illustrates transistor 14 [third switch transistor] is connected to a first electrode of capacitor 17, see ¶ 0036-0037); and 


    PNG
    media_image1.png
    646
    749
    media_image1.png
    Greyscale

In an alternative embodiment annotated below, Koyama teaches a first node to which only the following four elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor (Figure 1, annotated below, illustrates the a first node between the gate of the transistor 1 [drive transistor], source of transistor 3 [first switch transistor], drain of transistor 2 [third switch transistor] and the drain of transistor 2 is further connected to a first electrode of capacitor 4, see ¶ 0027-0031). Although disclosed in an alternative embodiment, each embodiment relates to an active 

    PNG
    media_image2.png
    464
    403
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an alternative embodiment of Koyama to teach a first node to which the following elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor. The suggestion/motivation would have been in order to suppress display defects in a display device (see ¶ 0008).
wherein the drive transistor is connected to an enable switch and an anode of the light emitting element.
Guo teaches wherein the drive transistor is connected to an enable switch and an anode of the light emitting element (switch transistor TD [enable switch] is controlled according to a first signal ENB…the driving transistor T_dri has a first terminal and a second terminal coupled to the switch transistor TD and the OLED, respectively, see ¶ 0022; Fig. 1 illustrates driving transistor T_dri is connected to the switch transistor TD and is also connected to the OLED).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koyama with Guo to teach wherein the drive transistor is connected to an enable switch and an anode of the light emitting element. The suggestion/motivation would have been in order to provide enable intervals for controlling a drive transistor (see ¶ 0008).
Koyama and Guo do not expressly disclose wherein a voltage of the first wire and a voltage of the second wire are the same during a power off operation.
Inoue teaches wherein a voltage of the first wire and a voltage of the second wire are the same during a power off operation (step S13 illustrates drop potentials of data lines and common potential line to ground potential and step S14 illustrates turn off driving voltage and driving signal (power off electro-optic device), see ¶ 0100; Fig. 6). Examiner construes that data lines are respectively the first wire connected to TFT 801 via control line 811 and second wire connected to TFT 30 via scan lines 3a.

As to Claim 2, depending from Claim 1, Koyama teaches wherein the first switch transistor and the second switch transistor are turned on (Figure 3 illustrates transistor 15 [first switch transistor], driven by reset line RL, and transistor 16 [second switch transistor], driven by wiring G3, are on in the reset period, see ¶ 0051).
As to Claim 3, depending from Claim 1, Koyama teaches wherein the drive transistor comprises an oxide semiconductor material (transistor 11 [drive transistor in Figures 4A-4D] includes…an oxide semiconductor layer 813, see ¶ 0094; Fig. 9).  
As to Claim 4, depending from Claim 3, Koyama teaches wherein each of the first switch transistor and the second switch transistor comprises an oxide semiconductor material (transistor 16 [first/second transistor in Figures 4A-4D] includes…an oxide semiconductor layer 813, see ¶ 0094; Fig. 9).    
As to Claim 5, depending on Claim 3, Koyama teaches wherein the semiconductor material comprises IGZO (In-Ga-Zn-O) (each of the oxide semiconductor layers 813 and 817 can be a IGZO, see ¶ 0101-0102).  
wherein each of the driving transistor, the first switch transistor, and the second switch transistor is an n-type TFT (thin film transistor) (transistors 11 to 16 are n-channel transistors, see ¶ 0035).  
As to Claim 10, Koyama teaches a light emitting display panel comprising: a plurality of pixel circuits arranged in a matrix ((active matrix display devices using light-emitting elements, see ¶ 0004; a display device including a plurality of pixels arranged in matrix, see ¶ 0010), each of the plurality of pixel circuits including: a light emitting element (a pixel 100 included in a display device…pixel 10 includes…a light emitting element 18, see ¶ 0035); and a capacitance element that is connected to a gate of a drive transistor and the light emitting element (Figure 2A illustrates capacitor 17 is connected to a gate of transistor 11 [drive transistor] and a light emitting element 18, see ¶ 0036; Fig. 2A), the capacitance element having a first electrode and a second electrode (Figure 2A, annotated below, illustrates a capacitor 17 with a first and a second electrode, see Fig. 2A); wherein each of the plurality of pixel circuits further including: the drive transistor connected to the light emitting element (light emitting element 18 is electrically connected to the driving transistor 11, see ¶ 0036; Fig. 2A); a first switch transistor connected to the first electrode of the capacitor (Figure 2A, annotated below, illustrates transistor 15 [first switch transistor] is connected to the first electrode of capacitor 17, see ¶ 0036-0037; Fig. 2A); a first wire connected to the first electrode of the capacitor via the first switch transistor (a gate of transistor 15 is electrically connected to a wiring RL for supplying a reset ; a second switch transistor connected to the second electrode of the capacitor and the light emitting element (Figure 2A, annotated below, illustrates transistor 16 [second switch transistor] is connected to a second electrode of capacitor 17 and light emitting element 18, see ¶ 0036-0037); a second wire connected to the second electrode of the capacitor via the second switch transistor (Figure 2A, annotated below, illustrates wiring G3 [second wire] connected to the second electrode via transistor 16 [second switch transistor], see ¶ 0013); a third switch transistor connected to the first electrode of the capacitor (Figure 2A, annotated below, illustrates transistor 14 [third switch transistor] is connected to a first electrode of capacitor 17, see ¶ 0036-0037); and 

    PNG
    media_image1.png
    646
    749
    media_image1.png
    Greyscale

a first node to which only the following four elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor (Figure 1 illustrates the a first node between the gate of the transistor 1 [drive transistor], source of transistor 3 [first switch transistor], drain of transistor 2 [third switch transistor] and the drain of transistor 2 is further connected to a first electrode of capacitor 4, see ¶ 0027-0031), Although disclosed in an alternative embodiment, each embodiment relates to an active matrix display device provided with a transistor and having a driving transistor that can be turned off by electrical connection to a node where stored charge can be arbitrarily retained or released.

    PNG
    media_image2.png
    464
    403
    media_image2.png
    Greyscale


Koyama does not expressly disclose wherein the drive transistor is connected to an enable switch and an anode of the light emitting element.
Guo teaches wherein the drive transistor is connected to an enable switch and an anode of the light emitting element (switch transistor TD [enable switch] is controlled according to a first signal ENB…the driving transistor T_dri has a first terminal and a second terminal coupled to the switch transistor TD and the OLED, respectively, see ¶ 0022; Fig. 1 illustrates driving transistor T_dri is connected to the switch transistor TD and is also connected to the OLED).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koyama with Guo to teach wherein the drive transistor is connected to an enable switch and an anode of the light emitting element. The suggestion/motivation would have been in order to provide enable intervals for controlling a drive transistor (see ¶ 0008).
Koyama and Guo do not expressly disclose wherein a voltage of the first wire and a voltage of the second wire are the same during a power off operation.
wherein a voltage of the first wire and a voltage of the second wire are the same during a non-light emission period (step S13 illustrates drop potentials of data lines and common potential line to ground potential and step S14 illustrates turn off driving voltage and driving signal (power off electro-optic device), see ¶ 0100; Fig. 6). Examiner construes that data lines are respectively the first wire connected to TFT 801 via control line 811 and second wire connected to TFT 30 via scan lines 3a.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Koyama and Guo with Inoue to teach wherein a voltage of the first wire and a voltage of the second wire are the same during a non-light emission period. The suggestion/motivation would have been in order to prevent an afterimage from being displayed on an image in subsequent use (see ¶ 0103).
As to Claim 11, depending from Claim 1, Koyama teaches a second node to which only the following four elements are connected: the second electrode of the capacitor, a drain or a source of the drive transistor, a drain or a source of the second switch transistor, and an anode of the light emitting element (Figure 2A, annotated below, illustrates a second node between the drain of transistor 11, source of transistor 16 [second switch transistor], anode of the organic light emitting diode OLED and further connected to a second electrode of capacitor 17, see ¶ 0036-0037).



    PNG
    media_image3.png
    646
    749
    media_image3.png
    Greyscale

As to Claim 12, depending from Claim 10, Koyama teaches a second node to which only the following four elements are connected: the second electrode of the capacitor, a drain or a source of the drive transistor, a drain or a source of the second switch transistor, and an anode of the light emitting element (Figure 2A, annotated below, illustrates a second node between the drain of transistor 11, source of transistor 16 [second switch transistor], anode of the organic light emitting diode OLED and further connected to a second electrode of capacitor 17, see ¶ 0036-0037).

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0241965 to Koyama in view of U.S. Patent Publication 2014/0022150 to Guo et al (“Guo”) in further view of U.S. Patent Publication 2003/0218593 to Inoue et al (“Inoue”) and in further view of U.S. Patent Publication 2014/0176516 to Kim et al (“Kim”).
As to Claim 8, depending from Claim 1, Koyama, Guo and Inoue fail to teach wherein the first wire is electrically connected to a data line. Kim teaches wherein the first wire is electrically connected to a data line (Figure 1 illustrates a scan line GL [first wire] connected to the first electrode via the first switching TFT ST1 and the scan line GL is connected to a data line DL via the first switching TFT ST1, see ¶ 0007; Fig. 1). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Koyama, Guo and Inoue to teach wherein the first wire is electrically connected to a data line. The suggestion/motivation would have been in order to supply the reference voltage or precharging voltage selectively from the data driver to each of the reference power lines (see ¶ 0057).
As to Claim 9, depending from Claim 1, Koyama, Guo and Inoue fail to teach wherein the second wire is electrically connected to an initialization power line. Kim teaches wherein the second wire is electrically connected to an initialization power line (Figure 1 illustrates sensing signal line SL [second wire] is connected to Vref [initialization power line]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EBONI N GILES/           Examiner, Art Unit 2694   


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694